           Case 20-12456-JTD     Doc 1108-5    Filed 02/11/21   Page 1 of 2



                                      Exhibit 11

                          Board Designees of RT Lodge Company




[AM_ACTIVE 402916133_9]
             Case 20-12456-JTD        Doc 1108-5      Filed 02/11/21    Page 2 of 2



                           Board Designees of RT Lodge Company


The following persons will be appointed on the Effective Date to serve as members of the Board of
Directors of Ruby Tuesday Holding LLC (“RT Lodge Company”). As currently contemplated, the
directors and officers will not receive any compensation for such service. RT Lodge Company
reserves the right to name additional directors and officers and to terminate or otherwise replace
the directors and officers described herein.

  Name                  Biography and Affiliations
  Val Feygin            Mr. Feygin serves as Managing Director in the Asset Management
                        Division of Goldman Sachs.

  William Meason        Mr. Meason serves as Vice President in the Asset Management Division
                        of Goldman Sachs.

  Kenton Sowell         Mr. Sowell serves as Vice President in the Asset Management Division
                        of Goldman Sachs.




[AM_ACTIVE 402916133_9]
